Citation Nr: 9905760	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-24 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for high frequency 
sensorineural hearing loss and tinnitus of the right ear.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased rating for submucous 
resection with retained foreign body, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1968 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a rating decision dated in June 
1996, the RO denied the appellant's claims for service 
connection for hearing loss and tinnitus of the right ear.  
In a rating decision dated in February 1997, the RO declined 
claims for increased ratings for PTSD and submucous resection 
with retained foreign body.

The issue of an increased rating for submucous resection with 
retained foreign body is addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  The appellant, who is a recipient of the Combat Infantry 
Badge and the Purple Heart, was exposed to acoustical trauma 
during his service in the Republic of Vietnam during the 
Vietnam War.

2.  The appellant's right ear high frequency sensorineural 
hearing loss disability stems from his exposure to acoustical 
trauma in service.

3.  The appellant's right ear tinnitus stems from his 
exposure to acoustical trauma in service.

4.  The appellant's PTSD is manifested primarily by sleep 
disturbances, hypervigilance, nightmares, daymares, intrusive 
thoughts of Vietnam, social isolation and depression, but 
without impairment of psychomotor functioning, judgment, 
thought processes or memory.

5.  The appellant's PTSD results in serious, but not total, 
impairment in social and occupational functioning.


CONCLUSIONS OF LAW

1.  Right ear high frequency sensorineural hearing loss 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. § 3.385 (1998).

2.  Right ear tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991).

3.  The schedular criteria for an evaluation of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§4.1, 4.7, 4.132, Part 4, 
Diagnostic Code 9411 (1995-1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for right ear hearing loss and 
tinnitus

Initially, the Board finds that the appellant has submitted a 
claim which is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has submitted "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, he has undergone recent VA examination 
and the record does not reveal any additional sources of 
relevant information which may be available concerning the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The appellant contends that his sensorineural hearing loss 
and tinnitus of the right ear stems from his exposure to 
combat related acoustical trauma such as helicopter engines 
and land mines.  Specifically, he recalls an incident of 
having a land mine explode in close proximity to his right 
ear.  Following that incident, he experienced deafness in the 
right ear which lasted 4- 5 hours in duration.  He also 
experienced tinnitus in the right ear which has been chronic 
since that incident.

Service department records reveal that the appellant is a 
combat veteran who has been awarded the Combat Infantry Badge 
and the Purple Heart for his service in the Republic of 
Vietnam during the Vietnam War.  He has been service 
connected for PTSD as well as a nose injury stemming from 
falling out of a helicopter.  Thus, his contentions of in- 
service exposure to acoustical trauma, to include land mine 
explosions and helicopter engines, are corroborated by 
military records of file, and are deemed consistent with the 
circumstances and conditions of the combat environment.  See 
38 U.S.C.A. § 1154(b) (West 1991).  Accordingly, it is 
without question that the appellant was exposed to acoustical 
trauma during service.

It is also without question that, for VA purposes, the 
appellant has right ear sensorineural hearing loss 
disability.  The August 1997 VA audiological examination 
shows that the appellant's right ear hearing loss disability 
is currently manifested by pure tone threshold of 40 decibels 
at 4000 hertz and speech recognition using the Maryland CNC 
Test is 88% for the right ear.  Under VA regulations, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

In this case, the issue that appears to be in controversy is 
the causal relationship, or nexus, between the appellant's 
in- service exposure to acoustical trauma and his right ear 
hearing loss and tinnitus which developed many years 
thereafter.  In this respect, service medical records do not 
reveal complaint, treatment, manifestation or diagnosis of 
hearing loss or tinnitus.  Right ear hearing loss and 
tinnitus was first detected by VA in May 1996, approximately 
25 years after the appellant's discharge from service.

In May 1996, VA audiology consultation discovered a high 
frequency sensorineural hearing loss of the right ear which, 
according to the VA examiner, was "secondary to [the 
appellant's] military trauma exposure history."  In an 
August 1997 VA audiological examination report, an examiner 
opined that the appellant's right ear hearing loss appeared 
to be "consistent with the type of noise exposure and 
acoustic trauma reported by [the appellant] during his 
military service."  The Board notes that these opinions were 
rendered by medically trained professionals and are based 
upon examination of the appellant with consideration given to 
his indisputable history of exposure to acoustical trauma 
during service.  Therefore, such supportable opinions are 
sufficient to well ground this claim.  See Hernandez-Toyens 
v. West, 11 Vet.App. 379, 382 (1998) (medical opinion 
expressed in terms of 'possible' or 'plausible' sufficient to 
well ground claim).  There are no countervailing medical 
opinions of record.  See Hanson v. Derwinski, 1 Vet.App. 512 
(1991) (an appellant is entitled to service connection where 
he submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record).  Accordingly, the Board concludes from this evidence 
that the appellant's high frequency sensorineural hearing 
loss of the right ear stems from his in- service exposure to 
acoustical trauma and, thus, was incurred in service.

Additionally, the Board also finds that tinnitus of the right 
ear was incurred during service.  The May 1996 VA audiology 
consultation noted that tinnitus, which the appellant noticed 
since impulse noise exposure in Vietnam, was secondary to 
cochlear damage of the right ear.  The VA examiner in August 
1997 also noted that the appellant reported symptomatology of 
tinnitus beginning in active service.  Such medical evidence 
is sufficient to well ground this claim.  Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998)(well 
grounded claim is established where competent medical 
evidence, or in certain cases lay evidence, relates a present 
condition to a condition which started in service based upon 
continuity of symptomatology).  Accordingly, the Board 
concludes from this evidence that the appellant's tinnitus of 
the right ear stems from his in- service exposure to 
acoustical trauma and, thus, was incurred in service.

II.  Increased rating for PTSD

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, he has undergone a recent VA 
examination and the record does not reveal any additional 
sources of relevant information which may be available 
concerning the present claim.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

The appellant contends, in essence, that his PTSD 
symptomatology has resulted in social and occupation 
impairment to a degree much more severe than that represented 
by his 50 percent disability currently in effect.

In January 1996, the appellant underwent a VA PTSD 
examination.  He told the examiner his history of exposure to 
stressors during his combat service to include his eyewitness 
account of seeing his friend die after stepping on a land 
mine.  He reported that, following service, he worked for ten 
years with the Department of Labor of the State of Florida.  
Thereafter, he held two short- term positions as a city 
manager for two different towns, and he had been unemployed 
for the last five years.  He had been married three times.  
He indicated that he had a difficult time relating to people, 
and over time his symptoms had gradually worsened to the 
point that he would get upset and explode over a small 
provocation.  He related symptoms of blind rage, depression, 
nightmares, daymares, and intrusive thoughts.  He had had 
some psychiatric treatment in the past with a hospitalization 
in 1985 stemming from a drinking episode in which he just 
went "crazy."

On mental status examination, the appellant was cooperative 
and friendly during the entire interview.  He kept good eye 
contact, presented himself in a normal fashion and spoke in a 
coherent, relevant manner.  He revealed no changes in 
emotional attitude and he was able to smile freely without 
any difficulties.  His content of thought seemed to reveal 
problems relating to Vietnam, particularly in changes of his 
attitude which were manifested in periods of anger, rage, and 
difficulty in relating to others.  His PTSD had affected his 
ability to find a job.  Cognitive functioning seemed to be 
well preserved, he had good insight into his problems and his 
judgment was fairly good.  Diagnosis was of PTSD.  Global 
Assessment Functioning (GAF) score was a 60 on the day of 
examination, and a 60 for the past twelve months.

By means of a rating decision dated in May 1996, the RO 
granted the appellant's claim for PTSD, and assigned a 10 
percent disability evaluation effective to the date of claim.

VA outpatient treatment records reveal the appellant's report 
of suicidal ideations in April 1996.  In May 1996, he was 
admitted for VA inpatient treatment due to severe, chronic 
PTSD.  He reported additional symptomatology of anxiety, 
panic attacks and hypervigilance.  It was noted that he lived 
a remarkably isolated and avoidant life- style.  He was not 
psychotic.  He was discharged in July 1996 with a GAF score 
of 50.  His prognosis was fair for better management of his 
social isolation but poor for potential future employment.  
In September 1996, the RO assigned a temporary total 
evaluation for his period of VA hospitalization and, 
thereafter, assigned the 50 percent disability evaluation 
which has remained in effect to the current appeal.

VA outpatient treatment records, dated from July 1996 to 
August 1997, include additional report of violent impulses, 
mistrust and rage.  In June 1997, the appellant presented 
testimony regarding his PTSD symptomatology.  He indicated 
that he received individual treatment therapy for his PTSD 
twice a month at VA.  He complained of difficulty sleeping, 
daymares, nightmares, flashbacks, suicidal depression, panic 
attacks, and cold sweats.  He had three failed marriages.  He 
barricaded himself in his room at night with various devices, 
such as blocks, bars, bells and rattles, and he kept numerous 
guns in his room.  He led an isolated and reclusive life- 
style.  He had a problem of alienating people he met.  He 
held a business degree, but he felt that his PTSD and six 
year gap of unemployment was a barrier in obtaining a job.

On VA PTSD examination in August 1997, the appellant 
continued to report nightmares during which he became very 
violent with screaming.  He indicated that occasional severe 
tinnitus symptoms triggered flashbacks.  He continued to lead 
a reclusive and isolated life- style.  On mental status 
examination, he was pleasant and cooperative throughout the 
interview.  He presented his symptoms in an easy manner 
without hesitation and he described in length his nightmares.  
He stated that he had managed his depression and suicidal 
ideations better than in the past.  Content of thought 
indicated continued problem of Vietnam mainly in the form of 
isolation from any kind intersocial interactions.  Cognitive 
function was within normal limits.  He showed insight into 
his problems and his judgment was considered adequate.  His 
GAF score was 52 with a score of 52 for the past 12 months.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The Board notes that the appellant filed his claim for an 
increased rating for PTSD by letter received by the RO on 
July 18, 1996.  By regulatory amendment effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating mental disorders, including PTSD, formerly set 
forth in 38 C.F.R. §§ 4.125- 4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125- 4.130 (1998)).  See 61 Fed. Reg. 52695- 
52702 (1996).  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  But see Rhodan v. West, No. 96-1080 (U.S. Vet.App. 
Dec. 1, 1998).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Under the criteria which became effective on 
Nov. 7, 1996, a 50 percent disability evaluation for PTSD, 
pursuant to Diagnostic Code 9411, contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work- like settings); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1998).  A GAF of 
60 is defined as "[m]oderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co- workers).  
DSM-IV.  A GAF of 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Ibid.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In this case, the Board has reviewed the entire record, 
including the testimony, statements of record and medical 
records.  The evidence in favor of an increased rating shows 
that the appellant's PTSD is manifested primarily by sleep 
disturbances, hypervigilance, nightmares, daymares, intrusive 
thoughts of Vietnam, social isolation, and depression.  He 
has occasional symptoms of suicidal ideations and flashbacks.  
He barricades himself in his room at night, and he has 
displayed some violent impulses.  He has difficulty in 
relating to others which affects his ability to get a job, 
and his GAF scores over time have shown a chronological 
deterioration in his overall social and occupational 
functioning.  His current GAF of 52 score is indicative of 
near serious impairment in social and occupational 
functioning.

On the other hand, the appellant's speech is logical and 
coherent and his attention, memory and memory are intact.  He 
does not neglect his personal appearance or hygiene.  He does 
not display psychotic symptoms.  In the opinion of the Board, 
the evidence for an increased rating for PTSD is in relative 
equipoise and, with application of the benefit of the doubt 
rule, the Board finds that the appellant exhibits social and 
industrial impairment with deficiencies in most areas, 
warranting a 70 percent schedular evaluation for his PTSD.

In the Board's opinion, the evidence of record does not show 
that the appellant's psychoneurotic symptoms equate with 
total occupational and social impairment, as required for a 
100 percent schedular evaluation under criteria of Diagnostic 
Code 9411 currently in effect.  There is no complaint of 
delusions and hallucinations.  His behavior is not grossly 
inappropriate.  He has a poor potential for future employment 
but not a total bar.  In this respect, he is currently living 
on a farm taking care of cows and horses.  His overall 
disability from his PTSD does not more nearly approximate the 
total social and industrial impairment required for the 100 
percent schedular rating, and as such the higher rating is 
not warranted.

Under the criteria in effect prior to November 1996, a 100 
percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from reality.  Demonstrably 
unable to obtain or retain employment.

The evidence does not show that the appellant's 
psychoneurotic symptoms are totally incapacitating and/or 
that they border on gross repudiation of reality as required 
for a 100 percent schedular evaluation under the criteria of 
Diagnostic Code 9411 in effect prior to November 1996.  His 
overall disability from his PTSD does not more nearly 
approximate the total social and industrial inadaptability 
required for the 100 percent schedular rating, and as such 
the higher rating is not warranted under the replaced 
regulations.

The benefit of the doubt rule has been resolved in favor of 
the appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102, 4.3 (1998).


ORDER

Service connection for right ear high frequency sensorineural 
hearing loss is granted.

Service connection for right ear tinnitus is granted.

A 70 percent schedular evaluation for PTSD is granted, 
subject to the criteria which govern the payment of monetary 
awards.


REMAND

During his appearance before the RO in June 1997, the 
appellant testified to recurrent sinus infections and 
recurrent infections involving the outer skin of the nose 
ever since his in- service nose operation.  The record is 
unclear as to whether such disorders should be considered 
residuals of the service connected postoperative submucous 
resection with retained foreign body.  All symptomatology 
that is part and parcel of this disability must be 
established by the medical evidence before the increased 
rating issue can be decided.  

Additionally, in view of the Board's decision that a 70 
percent schedular rating for PTSD is in order, the appellant 
now meets the schedular criteria for a total rating based on 
individual unemployability (TDIU) pursuant to 38 C.F.R. 
§ 4.16.  In fact, he filed an as yet unacknowledged claim for 
this benefit in July 1997.  The RO must now consider the 
claim under 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the examiner who 
conducted the August 1997 VA nose and 
sinuses examination to identify all 
manifestations of the service connected 
postoperative submucous resection with 
retained  foreign body.  In doing so, the 
examiner should particularly address 
whether the recurrent sinus infections 
and infections involving the outer skin 
of the nose referred to by the appellant 
are part of, or residuals of, the 
postoperative submucous resection with 
retained  foreign body.  The claims file 
should again be made available to this 
examiner.  If the aforementioned examiner 
is no longer available, or if he wishes 
to examine the veteran again, the RO 
should schedule another ENT examination.  
The purpose of the examination is set 
forth earlier in this paragraph.  The 
claims file must be made available to the 
examiner.

2.  The RO should request that the 
appellant complete an up-to-date VA Form 
21-8940, and then undertake any further 
development deemed necessary to decide 
the TDIU claim or increased rating claim.  
Such development should include obtaining 
up-to-date treatment records.

3.  When the development deemed necessary 
has been completed, the RO should 
adjudicate the TDIU claim and should 
readjudicate the increased rating claim.  
If any benefit sought for which a notice 
of disagreement has been filed is not 
granted, a statement of the case should 
be furnished which contains the relevant 
criteria.  The appellant should be 
informed that, as to any new issue, he 
must perfect the appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

